DETAILED ACTION
This office action is in response to applicant’s amendment filed on 03/21/2022, which has an effective filing date of 01/08/2017.  Claims 1, 7-9, 14-15, and 20-21 have been amended.  Claims 1-21 are pending and are directed towards method, computer product, and system for Differential Privacy with Cloud Data.  This is a Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 03/21/2022 have been fully considered and are persuasive in view of the amended claims.  The objections to claims 9 and 15 have been withdrawn.  In addition, the rejections under AlA 35 U.S.C. 103 have been withdrawn.
Allowable Subject Matter
1.         Claims 1-21 are allowed.
Examiner’s statement of reason of allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method, computer product, and system for Differential Privacy with Cloud Data. The prior art of record fail to teach or fairly suggest neither singly nor in combination a method, computer product, and system for Differential Privacy with Cloud Data, in the manner and combinations recited in independent claims 1, 9, and 15 and having the uniquely distinct features of:
“enriching the one or more tokenized sentence segments in the processed email using data from an application specific to a user of the client device and the one or more tags, wherein enriching the tokenized sentence segments comprises:”
“replacing, by the service, at least one of the one or more tags with an enriched tag, wherein the enriched tag is created by modifying the at least one or more tags to include the data from the application specific to the user of the client device”
            The closest prior art, Fahlman et al. (US Patent 5,960,080), filed on Nov. 7, 1997, disclose transforming an original message into a final message by including an untrusted service, includes the steps of identifying at least one sensitive term from the original message and replacing the at least one sensitive term with a standard token to create a sanitized message; Ben-Artzi et al. (US Patent 8,620,918), filed Feb. 1, 2012, disclose identifying one or more text strings in the textual content that are to be processed differently than an identical or similar text string in other electronic documents, and associating, with the electronic document, data indicating that each of the identified text strings is to be processed differently than an identical or similar text string in other electronic documents; and Buckingham et al. (US Patent 10,318,762), filed Mar. 3, 2016, disclose data tokenization service can also include a configuration management component 220 that enable an expert user or administrator to customize the function of the data tokenization service 202 and the configuration management component can also enable a user to dictate data sources and data targets which automatic trigger a sanitization/desanitization process.  The cited prior art do not teach or suggest, alone or in combination,
“enriching the one or more tokenized sentence segments in the processed email using data from an application specific to a user of the client device and the one or more tags, wherein enriching the tokenized sentence segments comprises:”
“replacing, by the service, at least one of the one or more tags with an enriched tag, wherein the enriched tag is created by modifying the at least one or more tags to include the data from the application specific to the user of the client device”, in combination with the other claimed limitations.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492  

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492